DETAILED ACTION
This is a FINAL Office Action (“Action”) in reply to the response filed 6/2/2022 (“June Resp.”). In the June Resp. claims 1-16 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2016/0085830, to Mahadevan et al. (“Mahadevan ‘830”), which is newly cited.
U.S. Patent Application Publication No. 2016/0044126, to Mahadevan et al. (“Mahadevan ‘126”), which was applicant-cited and previously applied.
U.S. Patent Application Publication No. 2013/0219081, to Qian et al. (“Qian”), which was previously cited and applied.

The following is a status listing of the pending claims:
35 U.S.C. § 102(a)(1) – Claims 1-3 and 12-16 are anticipated over Mahadevan ‘830.
35 U.S.C. § 103 – Claim 4 is obvious over Mahadevan ‘830 in view of Mahadevan ‘126.
35 U.S.C. § 103 – Claims 5-8, 10, and 11 are obvious over Mahadevan ‘830 in view of Qian.
35 U.S.C. § 103 – Claim 9 is obvious over Mahadevan ‘830 and Qian, and in further view of Mahadevan ‘126.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 6/2/2022 is in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and has been considered by the examiner.

Response to Arguments and Amendments
All previously presented claim objections and rejections are withdrawn in light of the claim amendments submitted in the June Resp. consistent with Applicant’s arguments (see June Resp. at 13-14, 17). However, upon further search, new prior art is used in the rejections below.

Specification
The amendment to the title is accepted and entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahadevan ‘830.

Regarding claim 1, Mahadevan ‘830 teaches:
A network node (Mahadevan ‘830, Fig. 1, any of the CCN nodes 104, ¶¶ 41-42; see also Fig. 7, which shows “a computer system 702 that facilitates discovering content over CCN in accordance with an embodiment,” ¶ 73), comprising: 
at least one communication interface (Mahadevan ‘830, Fig. 1 all of the CCN nodes 104 have at least one communication interface as evidenced by the connections between nodes, see also ¶¶ 41-42, 74); and 
at least one processor (Mahadevan ‘830, Fig. 7, at least processor 704, ¶ 73, claim 12) configured to: 
receive an interest message on a communication interface of the at least one communication interface (Mahadevan ‘830, Fig. 4, step 402, ¶ 63, a content-discovery interest query (message) is received), the interest message comprising a request for a data object and metadata, the metadata specifying one or more selection criteria (Mahadevan ‘830, Fig. 2A shows the content-discovery interest message includes at least a name 202 and metadata criteria 208, ¶¶ 47, 63), 
based on a name of the requested data object, make a determination of whether there are any candidate items that match the requested data object (Mahadevan ‘830, Fig. 4, steps 404, 406, 410, ¶¶ 64-65; see also Fig. 5 in which the query is further described as determining objects whose name prefix matches the Interest’s name, see ¶¶ 67-68, thus, Figs. 4 and 5 are two processes that work together), and 
when a plurality of candidate items that each match the requested data object is found, select a subset of the plurality of candidate items by applying the one or more selection criteria to the plurality of candidate items (Mahadevan ‘830, Fig. 5, steps 504, 506, ¶ 68, only those returned objects that match both name and metadata criteria are returned), 
wherein at least one of the one or more selection criteria is a preference specified for at least one of: one or more factual properties of the plurality of candidate items, usage data related to the plurality of candidate items, usage data related to the at least one communication interface, an effort to obtain data from another network node, or a position in a range specified in the interest message (Mahadevan ‘830, ¶ 49, at least factual properties may be used, such as content type or creation date), 
and wherein the one or more factual properties of the plurality of candidate items are at least one of a data object size, a minimum data object size, a maximum data object size, a data object content type, a date and time after which a data object was produced, a date and timeMcDONNELL BOEHNEN HULBERT & BERGHOFF LLP300 SOUTH WACKER DRIVE,CHICAGO, IL 60606(31 2)91 3-0001before which a data object was produced, or an indication of a most recently produced data object (Mahadevan ‘830, ¶ 49, at least factual properties may be used, such as content type or creation date).

Regarding claim 2, which depends from claim 1, Mahadevan ‘830 further teaches:
the determination of whether there are any candidate items that match the requested data object comprises a determination of whether there are any data objects in one or more memories of the network node that match the requested data object (Mahadevan ‘830, Fig. 4, steps 404, 406, 410, ¶¶ 64-65; see also Fig. 5 in which the query is further described as determining objects whose name prefix matches the Interest’s name, see ¶¶ 67-68, thus, Figs. 4 and 5 are two processes that work together, and the content is stored in any of the memories and/or databases described, see e.g., Fig. 1, FIB, PIT, CS, ¶¶ 41-42 Fig. 7, memory 706, data 728, ¶¶ 73, 76), 
and wherein the at least one processor is further configured to: 
when a plurality of data objects that each match the requested data object is found in the one or more memories of the network node, select one of the plurality of data objects by applying the one or more selection criteria and return the selected data object in a data message on the communication interface of the at least one communication interface (Mahadevan ‘830, Fig. 5, steps 504, 506, ¶ 68, only those returned objects that match both name and metadata criteria are returned, and where a “set” is returned, which is understood to include one data object), 
wherein at least one of the one or more selection criteria is a preference specified for at least one of: one or more factual properties of the plurality of data objects, usage data related to the plurality of data objects, or a position in a range specified in the interest message (Mahadevan ‘830, ¶ 49, at least factual properties may be used, such as content type or creation date).

Regarding claim 3, which depends from claim 2, Mahadevan ‘830 further teaches “the one or more factual properties of the plurality of data objects are at least one of: a data object size, a minimum data object size, a maximum data object size, a data object content type, aMcDONNELL BOEHNENHULBERT & BERGHOFF LLP300 SOUTH WACKER DRIVE,CHICAGO, IL 60606 (31 2)91 3-0001date and time after which the data object was produced, a date and time before which the data object was produced, or a preference for the most recently produced data object,” as recited in claim 3. Mahadevan ‘830, ¶ 49, at least factual properties may be used, such as content type or creation date.

Regarding claim 12, Mahadevan ‘830 teaches:
A requesting node (Mahadevan ‘830, Fig. 1, any one of the CCN nodes 104 can be a requesting node, see ¶¶ 8, 9, 38), comprising: 
at least one communication interface (Mahadevan ‘830, Fig. 1 all of the CCN nodes 104 have at least one communication interface as evidenced by the connections between nodes, see also ¶¶ 41-42, 74); and 
at least one processor (Mahadevan ‘830, Fig. 7, at least processor 704, ¶ 73, claim 12) configured to:McDONNELL BOEHNEN 
HULBERT & BERGHOFF LLP300 SOUTH WACKER DRIVE,CHICAGO, IL 60606(31 2)91 3-0001create an interest message comprising a request for a data object and metadata specifying one or more criteria to be used by a network node for selecting a subset of a plurality of candidate items when there is a match between the requested data object and the plurality of candidate items (Mahadevan ‘830, Fig. 4, step 402, ¶ 63, a content-discovery interest query (message) is received, thus, it must have been generated, and includes a request for a data object and metadata as shown in Fig. 2A, the content-discovery interest message includes at least a name 202 and metadata criteria 208, ¶¶ 47, 63), at least one of the one or more selection criteria being a preference specified for at least one of: one or more factual properties of the plurality of candidate items, usage data related to the plurality of candidate items, usage data related to at least one communication interface of the network node, an effort to obtain data from another network node, or a position in a range specified in the interest message (Mahadevan ‘830, ¶ 49, at least factual properties may be used, such as content type or creation date), and transmit the interest message on the at least one communication interface (Mahadevan ‘830, Fig. 4, step 402, ¶ 63, a content-discovery interest query (message) is received, thus, it was transmitted over the interface, for instance), 
and wherein the one or more factual properties of the plurality of candidate items are at least one of a data object size, a minimum data object size, a maximum data object size, a data object content type, a date and time after which a data object was produced, a date and time before which a data object was produced, or an indication of a most recently produced data object (Mahadevan ‘830, ¶ 49, at least factual properties may be used, such as content type or creation date).

Regarding claim 13, there is recited a “method of receiving an interest message” with steps virtually identical as the functions performed by the node of claim 1. As a result, claim 13 is rejected as anticipated under section 102(a)(1) over Mahadevan ‘830 for the same reasons as in claim 1.

Regarding claim 14, there is recited a “method of transmitting an interest message” with steps virtually identical as the functions performed by the node of claim 12. As a result, claim 14 is rejected as anticipated under section 102(a)(1) over Mahadevan ‘830 for the same reasons as in claim 12.

Regarding claim 15, Mahadevan ‘830 teaches a “non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more processors of a system, cause the system to carry out operations”. Mahadevan ‘830, Fig. 7, the various modules stored in the storage device 708 contain instructions for carrying out the functions of the CCN nodes, see ¶¶ 73-79. Additionally, the operations carried out are virtually identical to the functions performed by the node of claim 1. As a result, claim 15 is rejected as anticipated under section 102(a)(1) over Mahadevan ‘830 for the reasons above and for the reasons presented in the rejection of claim 1.

Regarding claim 16, Mahadevan ‘830 teaches a “non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more processors of a system, cause the system to carry out operations”. Mahadevan ‘830, Fig. 7, the various modules stored in the storage device 708 contain instructions for carrying out the functions of the CCN nodes, see ¶¶ 73-79. Additionally, the operations carried out are virtually identical to the functions performed by the node of claim 12. As a result, claim 16 is rejected as anticipated under section 102(a)(1) over Mahadevan ‘830 for the reasons above and for the reasons presented in the rejection of claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mahadevan ‘830 in view of Mahadevan ‘126, both of which are in the same field of item/content selection based on an interest request as the claimed invention.

Regarding claim 4, which depends from claim 2, Mahadevan ‘830 does not explicitly teach the additionally recited limitations. Mahadevan ‘126 remedies this and teaches, “usage data related to the plurality of data objects and is at least one of: an indication of the most frequently transmitted data object, an indication of the least frequently transmitted data object, the most recently transmitted data object, or an indication of the least recently transmitted data object,” as recited in claim 4. Mahadevan ‘126, ¶¶ 32-33, a reputation value is a preference and is made of attributes, such as “a number of times [(i.e., frequency)] the nodes received the same Interest,” which is directly indicates a most frequent (or less frequent) transmitted data object associated with the interest, see also Abstract. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the attributes of the reputation in Mahadevan ‘126 to further select a data object, such as in Mahadevan ‘830, to determine when to forego validation of a data object, and thus, save time and resources. See Mahadevan ‘126, ¶¶ 5-6.

Claim 5-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mahadevan ‘830 in view of Qian, both of which are in the same field of item/content selection based on an interest request as the claimed invention.

Regarding claim 5, which depends from claim 2, Mahadevan ‘830 does not explicitly teach the additionally recited limitations. Qian remedies this and teaches “the at least one processor is further configured to record a time at which the selected data object is returned upon returning the selected data object in the data message,” as recited in claim 5. Qian, Fig. 5, ¶ 43. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the more detailed forwarding of Qian with the system of Mahadevan ‘830 to allow the network to operate in a more stable and efficient manner, such as minimized delay. See Qian, ¶¶ 25, 33.

Regarding claim 6, which depends from claim 2, Mahadevan ‘830 does not explicitly teach the additionally recited limitations. Qian remedies this and teaches “the at least one processor is further configured to record a number of times the selected data object has been returned upon returning the selected data object in the data message,” as recited in claim 6. Qian, Fig. 7, ¶ 57, the selection probability is an indication of the number of times a probed-data has been returned. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the more detailed forwarding of Qian with the system of Mahadevan ‘830 to allow the network to operate in a more stable and efficient manner, such as minimized delay. See Qian, ¶¶ 25, 33.

Regarding claim 7, which depends from claim 1, while Mahadevan ‘830 teaches using a forwarding information base (FIB) based on matching criteria for an interest (see Mahadevan ‘830, Fig. 1, ¶ 42), Mahadevan ‘830 does not teach the explicitly details as recited in claim 7. Qian remedies this and teaches:
the determination of whether there are any candidate items that match the requested data object comprises a determination of whether the requested data object matches one or more prefixes in a forwardingMcDONNELL BOEHNENHULBERT & BERGHOFF LLP300 SOUTH WACKER DRIVE,CHICAGO, IL 60606 (31 2)91 3-0001table and whether the one or more matching prefixes are associated with a plurality of communication interfaces, (Qian, Fig. 3, ¶ 40, a determination is made as to a prefix match for a plurality of communication interfaces), 
and wherein the at least one processor is further configured to:
when one or more matching prefixes associated with the plurality of communication interfaces are found, select a subset of the plurality of communication interfaces by applying the one or more selection criteria and forward the interest message on the subset of the plurality of communication interfaces (Qian, Fig. 3, ¶¶ 25, 31, 40, a subset of the plurality of interfaces is selected based on a matching criteria), 
wherein at least one of the one or more selection criteria is a preference specified for at least one of usage data related to the at least one communication interface, an effort to obtain McDONNELL BOEHNENHULBERT & BERGHOFF LLP300 SOUTH WACKER DRIVE,CHICAGO, IL 60606(312)91 3-0001data from another network node, or a position in a range specified in the interest message (Qian, ¶¶ 31, 40, there is usage data expressed as the amount of time an interface is used).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the more detailed forwarding of Qian with the system of Mahadevan ‘830 to allow the network to operate in a more stable and efficient manner, such as minimized delay. See Qian, ¶¶ 25, 33.

Regarding claim 8, which depends from claim 7, Qian further teaches “the effort to obtain data from another network node comprises a maximum number of hops between the originator of the interest message and a network node which stores and transmits a data object matching the requested data object and/or a maximum latency between the originator of the interest message and a network node which stores and transmits a data object matching the requested data object,” as recited in claim 8. Qian, ¶ 44, selection probability and delay may be used to select an interface (i.e., face). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the more detailed forwarding of Qian with the system of Mahadevan ‘830 to allow the network to operate in a more stable and efficient manner, such as minimized delay. See Qian, ¶¶ 25, 33.

Regarding claim 10, which depends from claim 7, Mahadevan ‘830 does not explicitly teach the additionally recited limitations. Qian remedies this and teaches “the at least one processor is configured to record a time at which a data message is received on a communication interface upon receiving the data message on the communication interface,” as recited in claim 10. Qian, Fig. 5, ¶ 43. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the more detailed forwarding of Qian with the system of Mahadevan ‘830 to allow the network to operate in a more stable and efficient manner, such as minimized delay. See Qian, ¶¶ 25, 33.

Regarding claim 11, which depends from claim 7, “the at least one processor is configured to record a number of times data messages have been received on a communication interface upon receiving a data message on the communication interface,” as recited in claim 11. Qian, Fig. 7, ¶ 57, the selection probability is an indication of the number of times a probed-data has been returned. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the more detailed forwarding of Qian with the system of Mahadevan ‘830 to allow the network to operate in a more stable and efficient manner, such as minimized delay. See Qian, ¶¶ 25, 33.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mahadevan ‘830 and Qian, as applied to claim 7 above, and in further view of Mahadevan ‘126, all of which are in the same field of item/content selection based on an interest request as the claimed invention.

Regarding claim 9, which depends from claim 7, Mahadevan ‘830 does not explicitly teach the additionally recited limitations. Mahadevan ‘126 remedies this and teaches, “usage data related to the at least one communication interface is at least one of: an indication of a communication interface on which data messages have been received most frequently, an indication of a communication interface on which data messages have been received least frequently, an indication of a communication interface on which a data message was received most recently, or an indication of a communication interface on which a data message was least recently received,” as recited in claim 9. Mahadevan ‘126, ¶¶ 32-33, a reputation value is a preference and is made of attributes, such as “a number of times [(i.e., frequency)] the nodes received the same Interest,” which is directly indicates a most frequent (or less frequent) transmitted data object associated with the interest, see also Abstract. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the attributes of the reputation in Mahadevan ‘126 to further select a data object, such as in Mahadevan ‘830, to determine when to forego validation of a data object, and thus, save time and resources. See Mahadevan ‘126, ¶¶ 5-6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication Nos. 2010/0042610 and 2017/0048346 describe content queries, including searching using metadata; U.S. Patent Application Publication No. 2019/0158395 describes searching based on an interest message query.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413